Citation Nr: 1747328	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for status-post methicillin-resistant staphylococcus aureus (MRSA), to include residuals of MRSA treatment.

2. Entitlement to an initial disability rating in excess of 30 percent for major depression with generalized anxiety disorder prior to November 30, 2010, in excess of 50 percent from November 30, 2010, to November 29, 2011, and from April 27, 2014, to December 6, 2016, and in excess of 70 percent from December 7, 2016, forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 1999, from January 2004 to December 2006, from October 2007 to March 2008, and from November 2011 to April 2014. The Veteran's service includes periods in the National Guard.

This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran, sitting at the RO in Denver, Colorado, was afforded a videoconference hearing, before the undersigned Veterans Law Judge (VLJ), sitting in Washington DC. The transcript is of record.

The Board notes that at the June 2015 hearing, the Veteran, through his representative, clarified that it was his "contention that a 70 percent evaluation is warranted for" the Veteran's major depression with generalized anxiety disorder, and that if there is a staged rating, he believed that at least a 50 percent rating is warranted from 2008. However, in an August 2017 Appellant's Post-Remand Brief, the Veteran asserts that the criteria of at least 70 percent has been met for the entire pendency of the appeal. Accordingly, the issue has been phrased as stated above.

In July 2015, the Board remanded these matters for additional development and adjudication. The Board remanded these matters again in September 2016. The Veteran's claims file has now been returned to the Board. The Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board has reviewed the Veteran's electronic claims file maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that although the RO has granted an increase for disability rating assigned to the Veteran's service-connected major depression with generalized anxiety disorder, the grant does not constitute a full grant of the benefits sought. Therefore, the issue of entitlement to an increased rating for service-connected major depression with generalized anxiety disorder remains on appeal. AB v. Brown, 6 Vet. App. 35, 39(1993).

The Board also notes that the rating assigned to the Veteran's service-connected major depression with generalized anxiety disorder has been staged to reflect the Veteran's reenlistment in active duty service from November 30, 2011, and April 26, 2014. See Fenderson v. West, 12 Vet. App. 119 (1999) (in any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings").

Moreover, the Board finds that a claim for a total disability rating based on individual unemployability (TDIU) is not before the Board. After a review of the record, the Board finds that the issue of a total disability rating based on individual unemployability by reason of service-connected major depression with generalized anxiety has not been reasonably raised in this matter. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1. The preponderance of the evidence is against the finding that the Veteran's status-post MRSA, to include residuals of MRSA treatment, had its onset in service or is etiologically related to an incident during service.

2. For the period prior to November 29, 2010, the Veteran's major depression with generalized anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), with symptoms of mild depressed mood, anxiety, suspiciousness, occasional panic attacks, and sleep impairment. Occupational and social impairment with reduced reliability and productivity due to such symptoms was not shown.

3. For the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, the Veteran's major depression with generalized anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity, with symptoms of daily depression, serious panic attacks, irritability, low motivation, fatigue, difficulty sleeping, diminished interests, and difficulty in establishing and maintaining effective work and social relationships. Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not shown.

4. For the period from January 6, 2016, forward the Veteran's major depression with generalized anxiety disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: sleep impairment; disturbances of motivation and mood; irritability; impaired impulse control; difficulty in adapting to stressful circumstances; suicidal ideation; and inability to establish and maintain effective relationships. The record reflects sleep impairment, depressed mood, concentration issues, anxiety with severe panic attacks, intrusive violent thoughts, and increasing trouble keeping up with jobs. A total social and occupational impairment was not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for status-post MRSA, to include residuals of MRSA treatment, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 101 (22)-(24), 106(d), (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.6 (c), (d), 3.303 (2016).

2. For the period prior to November 29, 2010, the criteria for a rating in excess of 30 percent rating are not met for the Veteran's service-connected major depression with generalized anxiety disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, 9434 (2016).

2. For the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016 the criteria for a rating in excess of 50 percent are not met for the Veteran's service-connected major depression with generalized anxiety disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400, 9434 (2016).

3. For the period from January 6, 2016 to December 6, 2016, the criteria for an increased rating of 70 percent, but no higher, are met for the Veteran's service-connected major depression with generalized anxiety disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

4. For the period from December 7, 2016, forward, the criteria for a rating in excess of 70 percent are not met or approximated for the Veteran's service-connected major depression with generalized anxiety disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2008, June 2012 letters. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). Moreover, the Veteran received a development letter relating to the issue of entitlement to a TDIU in April 2017. As for the issue of entitlement to an increased rating for the Veteran's service-connected depression with generalized anxiety disorder, this appeal arises from the Veteran's disagreement with the rating following the grant of service connection. Therefore, no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was provided a hearing before the undersigned VLJ in June 2015. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

As noted in the Introduction, these claims were remanded in July 2015and September 2016 to afford the Veteran an additional VA examinations. Since the Board's remands the Veteran was provided a VA examination of his asserted MRSA disability in December 2015, with an addendum opinion provided in December 2016, and the Veteran provided a VA examination of his service-connected depression with generalized anxiety disorder in December 2016. The Board finds that the VA examinations and opinions substantially comply with the requirements the Board's prior remand directives, and the matter is not appropriately before the Board for adjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Service Connection for Status-Post MRSA, to Include Residuals of MRSA Treatment

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA). 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2016).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. Â§ 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). However, the asserted status-post MRSA, to include asserted residuals of MRSA treatment, are not listed as a chronic disease, under 38 C.F.R. Â§ 3.309 (a). As such, 38 C.F.R. § 3.303 (b)does not apply.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he suffered MRSA in service, and seeks service connection for status-post MRSA, to include residuals of MRSA treatment. Specifically, the Veteran asserts that his MRSA was a result of a pimple in service in June 2007. In a May 2008 statement in support of the claim, the Veteran asserted that he was requesting service connection for status-post MRSA that he developed while he "was in the National Guard in June 2007." In the alternative, in a July 2007 VA treatment record, the Veteran reported that he "does recall a few weeks ago being out on duty/exercises and received numerous mosquito bites." The Veteran asserts that he suffers from residuals, such as black hairy tongue and stomach pains, as a result of the treatment of his MRSA facial cellulitis. See October 2009 correspondence.

VA treatment records from July 2007 indicate facial cellulitis, MRSA, with a four week course of treatment with antibiotics. The July 2007 VA treatment record indicates hospitalization with facial cellulitis that occurred in June 2007 from a lip abscess, which grew MRSA. The record reports that two days after IV treatment, the Veteran noted worsening with swelling of the left side of the face, headache, left temporal tenderness, and pain with the left eye lateral gaze. The noted "likely etiology is skin contamination from skin wound."

A November 2007 treatment record indicates history of treatment for MRSA with continuing hairy tongue, although with improvements.

A July 2008 VA examination notes the June 2007 MRSA and facial cellulitis, with treatment. As a result of the treatment, In September 2007, the Veteran was diagnosed with oral thrush, which was treated with antifungal medications with the residual of a persistent hairy tongue. Chronic neck pain and headaches were also noted, which were said to have developed following the MRSA facial cellulitis condition.

At the June 2015 hearing, the Veteran testified as to his MRSA in service, and explained that he now suffers from hairy tongue and stomach pains, to include irritable bowel syndrome. 

The Veteran was afforded a VA examination in December 2015. The December 2015 VA examiner opined that it is less likely as not that the MRSA infection incurred in or was caused by the Veteran's military service. The examiner provided the following rationale:
"This is based on the fact that the MRSA facial cellulitis started June 2007 after squeezing a pimple on his face. This was during a period when he was not active duty. This also was unrelated to any of his National Guard activities. It therefore was a pre-existing condition. Review of service treatment records does not show any evidence of a similar type of skin condition during his periods of active duty."
Furthermore, the December 2015 VA examiner found that the Veteran has a current diagnosis of black hairy tongue. The December 2015 VA examiner opined that it is at least as likely as not that the black hairy tongue is a residual of the MRSA facial cellulitis. 

Upon remand, an addendum opinion for clarification was provided in November 2016. The examiner noted a review of the record and found that existing medical evidence provided sufficient information on which to prepare the addendum opinion. The examiner noted a review of the Veteran's electronic claims file, and provided a thorough history of the Veteran's claim. The examiner opined that "it is less likely as not that the Veteran's MRSA is etiologically related to his military service, to include any asserted mosquito bites during on duty/ exercises." 

In support of the opinion, the examiner noted the June 2007 Denver VA treatment record, which states that the medical provided attributed the MRSA facial cellulitis to an "acne lesion." Specifically, the examiner noted that the June 2007 Denver VA medical provided reported the following:
"He tells me that before this stated, he had a sm. Pimple in that area and squeezed it. Denies HAs, dizziness. No shortness of breath . . . . . Exam shows left facial erythema and swelling . . . . Given appearance of the left upper lip more c/w cellulitis and likely site of entry was the acne lesion."
The VA examiner reasoned that "[i]t is clear that this examiner felt that the pimple was due to acne. There is no suggestion in this examiner's note that the pimple on his face was due to mosquito bites. The pimple also developed at a time when he was not active in the [R]eserves."

Additionally, the VA examiner supported his opinion by examining the July 2007 mention of mosquito bites. The examiner notes that the record specifically relates to the Veteran's ongoing headaches, as the medical provider was concerned about the possibility of the West Nile virus infection causing headaches. However, the examiner finds that "[t]here is no indication in this note that the examiner thought that the mosquito bites were the cause of the MRSA facial cellulitis." Rather, he notes that the cellulitis was attributed to a "pimple" and was not attributed to a skin infection due to mosquito bites. The examiner further explains that "[m]edical examiners most often use the term 'pimple' specifically to describe acne related skin lesions. Skin infections due to scrapes or insect bites are usually described as 'pustules.'"

Given the medical evidence of record, the Board finds the November 2016 opinion to probative as to the etiology of the Veteran's MRSA. The November 2016 addendum opinion indicates that the medical evidence of record supports that the etiology of the Veteran's MRSA was the pimple, which occurred in June 2007, with treatment in July 2007. Thus, the Board affords appropriate weight to the November 2016 addendum opinion finding "it is less likely as not that the Veteran's MRSA is etiologically related to his military service, to include any asserted mosquito bites during on duty/ exercises." The addendum opinion is supported by thorough medical rationale and support through analysis of the Veteran's medical record. 

Considering the medical evidence of record together with the military personnel records, the Board finds that the preponderance of the evidence is against the claim of service connection. While the Veteran's service treatment records indicate mosquito bites during active service, the Board finds that the weight of the medical opinions, supported by the medical evidence, indicate that the Veteran's MRSA is etiologically related to the Veteran's June 2007 pimple, and that the weight of the evidence is against a finding that the MRSA is etiologically related to the reported mosquito bites in service. See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

However, the Board finds that the Veteran's pimple occurred in June 2007, with treatment in July 2007, at which time the Veteran is not found to have been in qualifying service. Although the Veteran served during various periods of active duty, the Veteran's military personnel records do not indicate service in June 2007. With regard to the Veteran's service in the National Guard, the Board is reminded that for periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing ACDUTRA, or for injuries incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2016). However, in this case, VA has obtained the Veteran's military personnel records, to include records relating to his Reserve service, and confirms that the Veteran was not performing ACDUTRA or INACDUTRA on June 2007. Thus, the weight of the evidence is against the claim, as the Veteran's pimple, of which has been attributed as the cause of the Veteran's MRSA, is not found to have occurred during service.

Given that the weight of the evidence is against the claim that the Veteran's MRSA is etiologically related to an in-service event or injury, the Board notes that service connection for Veteran's asserted status-post MRSA, to include residuals of MRSA treatment (claimed a hairy tongue and stomach pains) is denied herein. See Allen, 7 Vet. App. at 448.

As the Board finds that the preponderance of the record is against the claim that the Veteran's asserted status-post MRSA, to include residuals of MRSA treatment, is etiologically related to an in-service event or occurrence, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied. See 38 U.S.C.A.§ 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III. Increased Rating for Depression with Generalized Anxiety Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a). When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

For the period from March 20, 2008, to November 29, 2010, the Veteran's service-connected major depression with generalized anxiety disorder is rated as 30 percent disabling under Diagnostic Code 9400-9434. 38 C.F.R. § 4.130. For the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to December 6, 2016, the Veteran's service-connected major depression with generalized anxiety disorder is rated as 50 percent disabling under Diagnostic Code 9400-9434. 38 C.F.R. § 4.130. Last, for the period from December 7, 2016, forward, the Veteran's service-connected major depression with generalized anxiety disorder is rated as 70 percent disabling under Diagnostic Code 9434. 38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders as they relate to a generalized anxiety disorder (DC 9400) and a depressive disorder (9434) provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100. 38 C.F.R. § 4.130, Diagnostic Code 9400-9434 (2016).

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. Therefore, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-V (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-V]). Id. 

The Veteran was afforded VA examinations during which the Veteran was assigned a Global Assessment of Functioning (GAF) score. In evaluating the Veteran's level of disability, the Board has considered the GAF scores as one component of the overall disability picture. GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The Veteran contends he is entitled to a rating in excess of 30 percent for the period prior to November 29, 2010; in excess of 50 percent for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to December 6, 2016; and in excess of 70 percent for the period from December 7, 2016, forward, for his service-connected major depression with generalized anxiety disorder. 

As will be discussed below, the Board finds that for the period prior to November 29, 2010, a rating of 30 percent is warranted; for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, a rating of 50 percent is warranted; and for the period from January 6, 2016 , forward, a rating of 70 percent is warranted. The Board will discuss the stages separately below.

A. Prior to November 29, 2010

As will be discussed below, the Board finds that the preponderance of the evidence is against a claim for increased rating in excess of 30 percent for the period on appeal prior to November 29, 2010.

The Veteran was afforded a June 2008 VA examination. The Veteran reported "ongoing very mild depression" with "intermittent symptoms. The examination report indicates that the Veteran is able to maintain activities of daily living, including maintaining personal hygiene. The Veteran reported a worsening of his condition. Although the examiner noted that the Veteran's social functioning is "grossly intact for basic skills," he can be somewhat guarded and withdrawn. The VA examiner noted a diagnosis of depressive disorder, not otherwise specified, mild. The Veteran's GAF was reported to be 60; and the examiner concluded the
Veteran's mental disorder symptoms were not severe enough to require continuous medication and are not severe enough to interfere with occupational and social functioning. 

A September 2008 VA treatment record indicates that the Veteran is not a danger to himself and has never had suicidal or violent ideations. The Veteran reported social anxiety when talking to someone new, especially females. The Veteran also reported trouble sleeping and worrisome thoughts. The examiner found the Veteran to be alert, attentive, oriented, cooperative, reasonable, normal in speech, language intact, affect congruent with mood, normal and coherent thoughts, good judgment, and intact memory. Overall, the examiner found symptoms of anxiety when involved in new or stressful situations. The Veteran explained that he will avoid meeting new people, particularly women, which can contribute to depression and loneliness. Last, the Veteran reported that he becomes impatient very quickly, which impacts his ability to lead others effectively.

An October 2008 VA treatment record indicates social phobia with treatment of individual psychotherapy. However, during the session, the Veteran discussed going out and meeting a woman he is dating.

A November 2008 VA treatment record reports continued treatment for social phobia with sessions directed to anger management and communication with new girlfriend. However, there continued to be no indication of suicidal or violent ideations.

A December 2009 VA treatment record indicates continued treatment for anger management and stress. A January 2010 VA treatment record noted depression measuring 5 out of 10, with 10 being the worst. A February 2010 VA treatment record indicates less depression, but noted continued difficulty motivating himself. Again, the Board notes that VA treatment records continue to indicate no evidence of suicidal or violent ideations. 

Given the evidence of record, the Board finds that for the period prior to November 29, 2010, the Veteran's major depression with generalized anxiety disorder more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). During this period, the Veteran reported symptoms of depressed mood, anxiety, suspiciousness, occasional panic attacks, and sleep impairment. As noted in the June 2008 VA examination, the Veteran suffered from mild ongoing depression with intermittent symptoms. Therefore, during this period, the Veteran was found to be able to maintain activities. Although the Veteran reported social anxiety and isolation, the Veteran also reported going out and attempting to form new relationships. Thus, given the medical evidence of record, the Board finds that the Veteran's symptomatology during this period on appeal more closely approximates those contemplated in a 30 percent rating. 

The Board finds that a rating of 50 percent is not warranted for this time period. A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity. In this case, the Veteran reported mild depression with decreased motivation and anxiety in new social situations, but did not exhibit flattened affect and stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking. Although the Veteran noted social phobia and some difficulty maintaining social relationships, to include dating, the Veteran, during this period, demonstrated that he was able to meet new people, to include a new girlfriend, and began to build such new relationship. As noted in the June 2008 VA examination, the Veteran's mental disorder symptoms were "not severe enough to interfere with occupational and social functioning."

Therefore, taking into consideration the evidence of record, the Board does not find that a higher initial disability rating in excess of 30 percent for the period prior to November 29, 2010, is warranted, as the preponderance of the evidence is against such a finding. 

B. November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016

As will be discussed below, the Board finds that the preponderance of the evidence is against a claim for increased rating in excess of 50 percent for the period on appeal from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016. 

A November 2010 VA examination reports continued depression, with feelings of depression every day. The Veteran began treatment with antidepressant medication. The Veteran reported continued "extremely low motivation and fatigue and low energy during the day." The Veteran further reported difficulty sleeping, diminished interest in activities, and feelings of being overwhelmed. The Veteran stated that he recently missed work, with up to seven or eight days during the past year. Although he noted having difficulty with school, the Veteran noted that he is completing an executive master's in business administration. The VA examination report states that the Veteran failed a class and had to sit out of school for four months. The examiner found that the Veteran "is extremely socially isolated," and the Veteran reported no suicidal ideation currently, but that he used to have "fleeting thoughts of suicide but no particular plan and never an attempt." At the time of the VA examination, there was an absence of suicidal ideation and no homicidal ideation. The Veteran reported recurrent thoughts of death in the past worrying about loved ones close to him dying, but explained that such thoughts seemed to diminish with use of medication. The Veteran further reported continued anxiety with serious panic attacks. Although the Veteran noted serious panic attacks, the Veteran explained that such attacks are not constant, and instead come and go. The Veteran further explained social isolation in his master's degree program because he "blew up" at others, and explained that he constantly feels uncomfortable and judged by others in public and social situations. The Veteran denied psychotic symptoms, to include hallucinations and delusions.

At the time of the examination, the Veteran explained that he was part of the National Guard and that he runs his own small business with two full time employees. The Veteran, however, explained that he has little contact with those employees and notes that he has a hard time going out to find customers or to promote his business because of his social anxiety and low motivation. The examiner observed the Veteran and reported casually groomed and appropriately engaged, but anxious throughout the examination. The Veteran was oriented and, upon examination, showed fairly good concentration ability. The VA examiner assigned a GAF of 55, with depression, panic attacks, and moderate difficulty in social, occupational, and school functioning. The examiner found the Veteran to have reduced reliability and productivity due to anxiety and depression signs and symptoms. 

A March 2011 VA treatment record reports issues with anger management, but with no manifestations of becoming physical as a result of anger. No hallucinations or delusions were noted.

As noted in the Introduction, the Veteran reenlisted in active duty service, and served from November 30, 2011, to April 30, 2014. The Veteran's assigned duty was noted to be infantry. 

VA treatment records indicate ongoing treatment from August 2012 to September 2015, with continuous trouble sleeping, feelings of depression, with negative self-talk and isolation, and anger management issues. Although a February 2015 VA treatment record notes an outburst that included yelling and throwing things at a dog, no additional physical violence is reported. Occasional fleeting thoughts of suicide were reported. Crowd avoidance, symptoms of panic attacks, and irritability were reported.

In June 2015, the Veteran testified before the undersigned VLJ. The Veteran testified that he has trouble in public places with large crowds, and that he suffers from panic attacks. He stated the he has had suicidal ideations, with the most recent one in 2014 when he was going through a divorce. The Veteran explained that he ran a business for four years, but that speaking to customers was difficult with his depression. The Veteran testified that his panic attacks occur less frequently, approximately once a week. The Veteran explained that he currently works for a company and is that he works in a sedentary job with some coworkers. The Veteran noted that he finds his memory having issues, with the Veteran and his representative noting that the Veteran forgets his wallet and keys.

July 2015 to September 2015 VA treatment records report feelings of hopelessness and continued feelings of anxiety and depression. VA treatment records continue to indicate symptoms of anxiety, sleep problems, and increased depressed mood. The Veteran further reported decreased appetite, and trouble with concentration. The Veteran reported a plan of suicide but stated that he would not act on it. The Veteran further stated that he had not recently had homicidal ideations. The examiner noted psychosis, with the Veteran asserting that he thinks people are talking about him all the time and that he is always paranoid that someone wants to get after him for something. The Veteran was reported to have casual hygiene, cooperative behavior, normal motor skills, depressed mood, blunted affect, normal speech, and normal thought content with no delusions, compulsions, phobias, or overt psychotic symptoms. The Veteran's thoughts were noted to be logical, senses were fully alert, concentration was noted to be adequate, memory was intact, judgment was poor to fair, and insight was normal. VA treatment records report that the Veteran was cooperative but suspicious and anxious, with feelings of hopelessness. The Veteran endorsed suicidality and social isolation. Although he has access to a firearm, the Veteran asserted that his suicidal ideations were just ideas. 

Given the evidence of record, the Board finds that for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, the Veteran's major depression with generalized anxiety disorder more closely approximated occupational and social impairment with reduced reliability and productivity. During this period, the Veteran reported symptoms of depression, weekly panic attacks, irritability, low motivation, mild memory loss, fatigue, difficulty sleeping, diminished interests, and difficulty in establishing and maintaining effective work and social relationships. The Board notes that although the Veteran reported continuous employment, the Veteran noted anxiety related to such employment, to include missing a few days of work, anxiety relating to new employment, and little interactions with customers and employees. Similarly, although the Veteran was enrolled in classes towards a master's degree in business administration, he was having difficulty with classes and isolating himself socially. The Board notes that during this period, the Veteran reported fleeting thoughts of suicide, but asserted that such ideations were just ideas that did not manifest into anything more than fleeting thoughts or ideas. The Board notes that the November 2010 VA examiner found moderate difficulty in social, occupational, and school functioning, with reduced reliability and productivity due to anxiety and depression signs and symptoms. Thus, supported by the evidence of record, the Board finds the November 2010 VA examination to be probative, and concludes that the Veteran's symptomatology for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, is most nearly approximated by a 50 percent disability rating.

While the Veteran does not demonstrate all of the listed symptoms provided with a 50 percent rating, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. The Board is reminded that the provided symptoms within the criteria are not to be treated as a checklist when determining what rating is appropriate. Id. Instead, considering the Veteran's symptomatology as a whole, the Board finds that the rating of 50 percent more nearly approximated the Veteran's symptomatology. 

Accordingly, for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximated the criteria for a 70 percent disability rating. The evidence of record does not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Notably, the Board points out that the Veteran reenlisted into active duty service in November 2011, and served until April 2014, with an assigned duty of infantry. The Veteran's reenlistment is probative evidence against a rating of 70 percent, as such does not demonstrate symptoms productive of occupational and social impairment with deficiencies in most area, such as work, judgment, or thinking.

Although during this period the Veteran had difficulty with courses in his master's degree program and had trouble establishing and maintaining work and social relationships, the entirety of the Veteran's disability picture did not more nearly approximate deficiencies such areas. While the Veteran experienced anxiety and difficulty, the Veteran reported employment during this time, to include running his own business with employees and interacting with coworkers at a company. Additionally, while the Veteran suffered from suicidal ideations, the record indicates that such were fleeting thoughts, and notes that such have not manifested in occupational and social impairment. During this time, the Veteran's thoughts were noted to be logical, senses were fully alert, concentration was noted to be adequate, memory was intact, judgment was poor to fair, and insight was normal. The Veteran reported irritability with some outbursts towards his dogs, but did not otherwise demonstrate impaired impulse control or violence. Moreover, although the Veteran reported depression and weekly panic attacks, such were not reported to be near-continuous affecting the ability to function independently, appropriately and effectively. 

Therefore, taking into consideration the evidence of record, the Board does not find that a higher initial disability rating in excess of 50 percent for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, is warranted, as the preponderance of the evidence is against such a finding. 

C. January 6, 2016, forward

Last, after a review of the evidence, the Board finds that a disability rating of 70 percent is warranted for the period from January 6, 2016, forward. Therefore, as will be discussed further below, the Board finds that an increased rating in excess of 50 percent, but no higher, for the period from January 6, 2016, to December 5, 2016, is granted, while a disability rating in excess of 70 percent for the period from December 6, 2016, forward, is denied. 

VA treatment records from January 6, 2016 to October 2016, indicate continued anxiety and anxiety related to his new job and continued depression. There are some reports of psychosis with obsessive thinking, and with the use of medication as treatment. January 2016, VA treatment records indicate paranoia with continued thoughts of suicide, and continued feelings of hopelessness. Treatment records beginning in January 2016 report "Bob," which the Veteran explains is his "other side" or inner voice that controls his intrusive thoughts and is sometimes reported to be a voice or voices that the Veteran hears. In March 2016, the Veteran reported being a Lyft driver and having some violent obsessional thinking, but stated that he did not plan on acting on such thoughts. March 2016 VA treatment records indicate panic attacks, and the Veteran reported that he has increased depression with intrusive violent thoughts. 

The Veteran was afforded a VA examination in December 2016. The examiner noted a diagnosis of major depression and anxiety, and included a complete history of the Veteran's symptomatology, to include his asserted intrusive thoughts. The examiner reported depression with sadness, loss of motivation, sleep problems, and problems with cognition. The examiner also noted anxiety with worry, panic, obsessive and compulsive thoughts and behaviors, sleep problems, and problems with cognition. The examiner found that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The Veteran indicated that he works as a Lyft driver, and that he feels badly about himself because he left his last job because he could not keep up. Although the Veteran reported continued depression and anxiety, with continued issues with attention and concentration, the Veteran reported that he was experiencing fewer panic attacks. 

The VA examiner reported the following symptoms: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work like setting, and suicidal ideation. The examiner concluded that since diagnosis, the Veteran has demonstrated a progressive decline in condition. The Veteran's symptoms were noted to "wax and wane somewhat; however, there is an overall general trend towards further decline. His current symptoms and functional impairment is therefore estimated to be impairment with deficiencies in most areas." The Veteran was reported to be able to maintain his health and finances, his thought processes and communication was noted to be intact, and there was no evidence of inappropriate behavior. 

VA treatment records from November 2016 to June 2017 indicate continued use of medications to maintain depression and anxiety. March 2017 VA treatment records note severe anxiety with chaotic relationships, obsessive compulsive intrusive thoughts, depression, and insecurities. March 2017 VA treatment records explain that the Veteran's psychosis is explained as "a characterological tendency toward unusual perceptions and beliefs as well as chaotic relationships and an unstable self-image." A January 2017 VA treatment records indicate that the Veteran lost his job insurance, but a February 2017 VA treatment record indicates that the Veteran has a new job. The record also indicates that the Veteran is a driver for Lyft. A May 2017 VA treatment record indicates suicidal ideations, intrusive thoughts, paranoid ideations, and severe anxiety with panic at times. VA treatment records during this period continue to report intrusive thoughts and inner voices from "Bob," with feelings of detachment from emotions. At one point, the Veteran indicates that he hears "Bob" 80 percent of the time.

Based on this evidence, the Board finds that the Veteran's disability picture for the period from January 6, 2016, forward, approximates that contemplated by a 70 percent rating. See 38 C.F.R. § 4.7. The Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to: sleep impairment; disturbances of motivation and mood; irritability; impaired impulse control; difficulty in adapting to stressful circumstances; suicidal ideation; and inability to establish and maintain effective relationships. The record reflects sleep impairment, depressed mood, concentration issues, anxiety with severe panic attacks, and increasing trouble keeping up with jobs. Most notably, the Board finds that VA treatment records from January 6, 2016, to June 19, 2017, report consistent symptoms, and consistently report an increase in violent thoughts and suicidal ideations, with such described as intrusive thoughts, psychosis, and paranoia. Such symptomatology is a marked worsening in the Veteran's condition. The Board finds that, supported by the evidence of record, the December 2016 VA finding of occupational and social impairment with deficiencies in most areas, is probative as to the level of severity of the Veteran's major depression with generalized anxiety. After a complete examination of the Veteran and his electronic claims file, the December 2016 VA examiner concluded that the Veteran's symptoms have progressively worsened, although the Veteran's symptoms were noted to "wax and wane somewhat." Thus, the Board finds that the Veteran's symptoms from January 6, 2016, forward are consistent and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the period from January 6, 2016, forward.

Again, the Board notes that although the Veteran does not demonstrate all of the listed symptoms provided with a 70 percent rating, such as spatial disorientation or neglect of personal appearance and hygiene, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. The Board also recognizes that the record in this case indicates intrusive thoughts of violence, described as psychosis and paranoia. While the criteria does not specifically include such, again, the Board is reminded that the provided symptoms within the criteria are not to be treated as a checklist when determining what rating is appropriate. Id. Instead, the Board notes that the criteria for a 70 percent rating includes suicidal ideations and speech intermittently illogical, obscure, or irrelevant. Therefore, considering the Veteran's symptomatology as a whole, the Board finds that the increased rating of 70 percent more nearly approximated the Veteran's symptomatology. Accordingly, a higher rating of 70 percent, but no higher, for the period from January 6, 2016, to December 5, 2016, is granted; and a rating in excess of 70 percent for the period from December 6, 2016, forward is denied.

The Board finds that for the period from January 6, 2016, forward, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. While the Veteran's intrusive thoughts, paranoia, and psychosis are not specifically contemplated within the 70 percent rating criteria, the Board does not find that the Veteran's disability picture as whole are more closely approximated by a 100 percent evaluation. See Mauerhan, 16 Vet. App. at 442 (the provided symptoms are not to be treated as a checklist when determining what rating is appropriate). The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The record does not reflect a total occupational and social impairment. Although the record indicates that the Veteran experiences intrusive thoughts and hears inner voices, such symptoms of intrusive thoughts and voices are not shown to manifest in total occupational and social impairment. The Board notes that during this period, the Veteran worked as a Lyft driver, which requires travel and social interaction with customers. Although deficient in most area, the Veteran is found to be able to perform activities daily. The Board notes that although the medical evidence of record indicates irritability, anger issues, violent intrusive thoughts, and suicidal ideations, the medical evidence of record does not indicate that the Veteran is a persistent danger to himself or others, and the Veteran has not been found to have grossly inappropriate behavior. Last, although the Veteran notes issues with concentration, the record clearly indicates that the Veteran is not disoriented to time or place and that the Veteran does not experience memory loss for names of closest relatives, occupation, or own name.

While the record suggests that the Veteran has additional mental disorders other than the service-connected major depression with generalized anxiety, such as possible psychosis, there is no indication that the Veteran's symptoms attributable to each diagnosis could be disassociated from one another. In other words, the Veteran's mental health symptoms have not been specifically attributed to other non-service conditions. When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition, and have been considered herein. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). Accordingly, when considered collectively, the Board finds that the overall severity of the Veteran's service-connected major depression with generalized anxiety more nearly approximates the criteria for the assignment of a 70 percent rating, for the entire period from January 6, 2016, forward.

With respect to the Veteran's claims, the Board has considered the statements that his disability was worse than evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability for his acquired psychiatric disability, according to the appropriate diagnostic code. See Robinson v. Shinseki, 557 F.3d 1355 (2009). Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

Thus, taking into consideration the evidence of record, the Board does not find that a higher initial disability rating in excess of 70 percent for the period from January 6, 2016, forward, is warranted as the preponderance of the evidence is against such a finding. Therefore, concerning the Veteran's claim, the Board denies a rating in excess of 30 percent for the period prior to November 30, 2010; denies a rating in excess of 50 percent for the period from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016; grants the Veteran's claim for a higher disability rating in excess of 50 percent (to wit, 70 percent) for the period from January 6, 2016 to December 5, 2016; and denies a rating in excess of 70 percent from December 6, 2016, forward.

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for status-post MRSA, to include residuals of MRSA treatment, is denied.

Entitlement to an initial disability rating in excess of 30 percent for major depression with generalized anxiety disorder prior to November 30, 2010, is denied.

Entitlement to a disability rating in excess of 50 percent for major depression with generalized anxiety disorder from November 30, 2010, to November 29, 2011, and from April 27, 2014, to January 5, 2016, is denied.

Entitlement to an increased disability rating of 70 percent, but no higher, for major depression with generalized anxiety disorder from January 6, 2016, to December 5, 2016, is granted.

Entitlement to a disability rating in excess of 70 percent for major depression with generalized anxiety disorder from December 7, 2016, forward, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


